1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      LOLITA D’BAYAN,
7
                           Plaintiff,
8                                                       2:18-cv-01507-RFB-VCF
      vs.                                               ORDER
9     BODEGA LATINA CORPORATION, et al.,
10                         Defendants.

11

12          Before the court is Defendant’s Emergency Motion for Protective Order (ECF NO. 19).
13          Accordingly,
14          IT IS HEREBY ORDERED that any opposition to Defendant’s Emergency Motion for Protective
15   Order (ECF NO. 19) must be filed on or before October 8, 2019. No reply required.
16          IT IS FURTHER ORDERED that a hearing on Defendant’s Emergency Motion for Protective
17   Order (ECF NO. 19) is scheduled for 3:30 PM, October 9, 2019, in Courtroom 3D.
18

19          DATED this 4th day of October, 2019.
                                                              _________________________
20
                                                              CAM FERENBACH
21
                                                              UNITED STATES MAGISTRATE JUDGE

22

23

24

25
